
	

113 HR 4787 IH: Regional Financial Relief Act of 2014
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4787
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Duffy introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Bank Holding Company Act of 1956 to reduce compliance burdens on certain banking
			 entities.
	
	
		1.Short titleThis Act may be cited as the Regional Financial Relief Act of 2014.
		2.Distinct and less burdensome requirements for certain banking entitiesParagraph (1) of section 13(e) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(e)(1)) is
			 amended by adding at the end the following: Such regulations shall include distinct requirements for banking entities with less than
			 $50,000,000,000 in trading assets and liabilities that are less burdensome
			 than the requirements for banking entities with $50,000,000,000 or more in
			 trading assets and liabilities.
			
		
